Citation Nr: 1639769	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2007 to February 2011.   

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which granted service connection and assigned a noncompensable rating for the Veteran's migraine headaches.  By a decision dated in July 2012, the noncompensable initial rating assigned for migraine headaches was increased to 30 percent, effective from February 2011 (date of claim).  

In January 2013, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In December 2014, the Board denied a rating in excess of 30 percent for the Veteran's migraine headaches.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2016 Memorandum Decision, the Court vacated and remanded the issue to the Board.


FINDING OF FACT

The Veteran's service-connected headache disability results in very frequent and completely prostrating attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an increased 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for migraine headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See December 2010 VCAA correspondence, April 2014 videoconference hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been obtained.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was afforded a VA examination in January 2011.  To that end, when VA undertakes to obtain an opinion or provide a VA examination, it must ensure that the opinion or examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate for adjudication purposes.  The VA physicians' report was comprehensive and adequately addressed the Veteran's symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the most recent examination is over five years old.  The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's headache symptomatology since the last examination.  He has not argued the contrary.  Moreover, by virtue of this decision, the Veteran is being assigned the maximum schedular rating for his headache disorder.  A new VA examination would aid the Veteran.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2015).


A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where, as here, the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

The Veteran was service-connected for migraine headaches, effective in February 2011, and rated at 0 percent disabled under DC 8100.  As noted above, the Veteran's rating was increased to 30 percent, to date of claim, under the same criteria in July 2012.  

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Service treatment records show treatment in December 2009 for complaints of worsening headaches.  In January 2010, the Veteran reported about one headache a week.  In April 2010, he indicated he was having 2 headaches per week with associated photophobia and blurred vision.  In July 2010 he stated he was back to 1 headache per week and indicated that the prescribed medication relieved his symptoms.  The Veteran separated from active service in February 2011.

The Veteran underwent a pre-discharge VA examination in January 2011.  During this examination, the Veteran reported that his headaches typically begin in the eye/temple region and give him eye sensitivity with sharp pain that moves to the back of his head.  He also indicated that he has blackouts and nausea.  His migraines are reportedly triggered by light, loud noise, sleepiness, exertion, or nothing at all.  He indicated that when he has a headache, he has to stay in bed and is "unable to do anything."  He stated that he has headaches an average of twice per week and they last about 6 hours.  When he has a headache, his ability to perform daily functions is affected, as he is unable to do much except for sleep.  He indicated that the treatment is Excedrin migraine, Zomig, and Fioricet.  The examiner diagnosed him with migraine headaches.  

The Veteran submitted a statement from his wife dated in June 2012.  She indicated that she witnessed his migraines, about 1 or 2 every week, and stated that they are debilitating.  She said that when he would get a migraine, she would be "responsible for handling any and all affairs for the remainder of that day or even a couple days, depending on how long they would last."  

The Veteran also submitted a statement from his previous supervisor, dated in June 2012.  He noted that the Veteran was "plagued with frequent, recurring headaches" about every other week.  His previous position was in a sleep study laboratory, so he was permitted to sleep off his headaches when he had them at work.  However, his supervisor noted that he was sent to the emergency department more than once for headaches.  His supervisor noted that the Veteran "went out of his way to ensure that our service had coverage although sacrificing his own health" and that although he was often told to take the day off, he would choose to rest for a few hours and stay at work.  

During the hearing in January 2013, the Veteran indicated that he was presently employed for the previous 3 weeks and before that he was a student.  He stated that he would miss a few classes each month because of his headaches but that his headaches had prevented him from taking a full course load.  However, he noted that he had not missed any work in the previous 3 weeks in his new position.  The Veteran also stated that while his migraines would delay household chores, he was still able to complete them.  He argued that his headaches had not yet become a problem at work because he was able to use leave but once that ran out, he would be losing money.  He also noted that not many jobs would permit him to miss work so frequently.  

Based upon the evidence of record, the Veteran has presented credible evidence that he has experienced headache attacks that are very frequent, completely prostrating, prolonged, and capable of producing economic inadaptability.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his headaches symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He has described symptoms that are consistent with attacks that are completely prostrating and even his employer indicated that the Veteran needed accommodations at work in order to maintain his employment.  He was also unable to take a full course load due to his headaches.  Further, the Veteran and his wife have indicated that headaches can prevent the Veteran from daily activities for days at a time.  The Board finds these accounts credible.  Entitlement to an increased 50 percent schedular rating is warranted.

The maximum schedular rating for the Veteran's headache disability is 50 percent.  As such, he has been assigned the maximum schedular rating available for his headaches.  There is no legal basis upon which to award a higher schedular evaluation for headaches.  All applicable diagnostic codes have been considered; however, the Veteran's headaches could not receive a rating in excess of 50 percent under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

III. Other Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's headaches.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria in the present appeal reasonably describe the Veteran's disability level and symptomatology.  His disability picture for headaches is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He testified during the January 2013 video conference hearing that he was still working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 50 percent rating for the Veteran's service-connected migraine headaches is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


